718 N.W.2d 876 (2006)
In re Petition for DISCIPLINARY ACTION AGAINST Michael W. COOPET, a Minnesota Attorney, Registration
Nos. 139567, A05-1659.
Supreme Court of Minnesota.
July 28, 2006.

ORDER
The Director of the Office of Lawyers Professional Responsibility has filed a petition for disciplinary action alleging that respondent Michael W. Coopet committed professional misconduct warranting public discipline, namely, making false statements, alteration of documents, failure to properly handle client matters, failure to appropriately handle client funds and misuse of trust account, failure to cooperate with the Director's investigation, unauthorized practice of law, and misconduct resulting in suspension of respondent's license to practice law in the State of California, in violation of Minn. R. Prof. Conduct 8.1(a)(1), 8.1(a)(3), 8.4(c), 1.1, 1.3, 1.4, 1.15, 8.4(c) and (d), 5.5, and 1.16(d).
Respondent admits his conduct has violated the Rules of Professional Conduct, waives his rights pursuant to Rule 14, Rules on Lawyers Professional Responsibility (RLPR), and has entered into a stipulation with the Director in which they jointly recommend that the appropriate discipline is suspension from the practice of law for a period of 36 months, subject to the following conditions:
a. Respondent shall comply with Rule 26, RLPR, requiring notice of suspension to clients, other lawyers, and tribunals.
b. Respondent shall pay $900 in costs plus the additional sum of $1,224.22 in disbursements pursuant to Rule 24, RLPR.
c. The requirements of Rule 18(a)(d), RLPR, requiring a petition and hearing for reinstatement to active practice, shall apply.
d. Respondent shall successfully complete the professional responsibility examination pursuant to Rule 18(e), RLPR, prior to petitioning for reinstatement.
e. Respondent shall satisfy the continuing legal education requirements of Rule 18(e), RLPR, prior to petitioning for reinstatement.
This court has independently reviewed the file and approves the jointly recommended disposition with the exception that respondent be suspended indefinitely and shall not be eligible to apply for reinstatement for a minimum of 36 months.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED that respondent Michael W. Coopet is suspended from the practice of law indefinitely, effective 14 days from the date of this order, subject to the conditions set forth above.
BY THE COURT:
/s/Helen M. Meyer
Associate Justice
*877